Citation Nr: 1132757	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  04-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to a rating in excess of 30 percent for inguinal hernia, status post operative with entrapment neuropathy.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 31, 2008.

4.  Entitlement to a rating in excess of 50 percent for PTSD, from October 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2003, March 2007, and July 2009 rating decisions.

In the December 2003 rating decision, the RO in New York, New York, assigned a 30 percent rating for right inguinal hernia, status post operative with entrapment neuropathy, effective July 28, 2003.  In April 2004, the Veteran filed a notice of disagreement (NOD) with respect to the rating assigned.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2004.

In the March 2007 decision, the RO in New York, New York, granted service connection for PTSD and assigned a 30 percent rating, effective September 29, 2004.  In June 2007, the Veteran filed a NOD with respect to the rating assigned.  A SOC was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in July 2008.

In July 2007, the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina, reflecting his change of residence; hence, that RO now has jurisdiction over the appeal.

In the July 2009 decision, the RO denied the claim for service connection for rheumatoid arthritis.  In August 2009, the Veteran filed a NOD.  A SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher rating of 50 percent for the Veteran's PTSD from October 31, 2008, inasmuch as higher ratings for the disability are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterizes the appeal as to PTSD as now encompassing the last two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to address the Veteran's outstanding hearing request.  In a December 2010 letter, the Veteran was informed that he was scheduled for a hearing at the RO in February 2011.  However, in a February 2011 statement from the Veteran's representative, it was indicated that the Veteran no longer desired a personal hearing before the Board.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  As such, the matters have been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Rheumatoid arthritis was not shown in service or for many years thereafter, and there is no medical evidence or opinion establishing a medical relationship between current rheumatoid arthritis and service.


3.  Pertinent to the current claim for increase, the Veteran's right inguinal hernia, status post operative with entrapment neuropathy has been manifested primarily by severe incomplete paralysis of the posterior tibial nerve; complete paralysis has not been shown.

4.  Since the September 29, 2004 effective date of the grant of service connection, the Veteran's PTSD has been manifested by nightmares, flashbacks, intrusive thoughts, difficulty sleeping, irritability, panic attacks, depression, crying spells, isolative behavior, paranoia, and occasional auditory and visual hallucination which is productive of occupational and social impairment with reduced reliability and productivity and there is no objective evidence of deficiencies in most areas or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2010).

2.  The criteria for a rating in excess of 30 percent for right inguinal hernia, status post operative with entrapment neuropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.114, 4.124a Diagnostic Codes 7338, 8526 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent rating for PTSD for the period from September 29, 2004, to October 31, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for a rating in excess of 50 for PTSD for the entire appeal period are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claim for a higher rating for inguinal hernia, an August 2003 pre-rating letter and January 2008 post-rating letter provided notice regarding what information and evidence was needed to support the claim for a higher rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and for the Veteran to submit any evidence in his possession that pertains to his claim. The January 2008 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2008 letter, and opportunity for the Veteran to respond, the July 2008 Supplemental SOC (SSOC) reflects readjudication of the claim.   Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the Veteran's claim for a higher rating for PTSD, an October 2004 pre-rating letter provided notice regarding what information and evidence was needed to support the claim for service connection for PTSD as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and for the Veteran to submit any evidence in his possession that pertains to his claim. The Board acknowledges that the Veteran was not provided with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, with respect to this claim.   After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the July 2008 SOC set forth the criteria for ratings for disabilities of the hand and fingers (which suffices, in part, for Dingess/Hartman).  The Board acknowledges that the Veteran was not provided with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman with respect to this claim. However, the absence of this notice is not shown to prejudice the Veteran.  As a disability rating and effective date have already been assigned, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

With respect to the Veteran's claim for service connection for rheumatoid arthritis, a February 2009 letter provided notice regarding what information and evidence was needed to support the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and for the Veteran to submit any evidence in his possession that pertains to his claim. The February 2009 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, as well VA treatment records, Social Security Administration (SSA) records, and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.

The Veteran underwent VA examinations in September 2003, November 2006, and February 2008 and the current severity of the inguinal hernia was evaluated.  He underwent VA examinations in February 2007 and February 2008 and the PTSD was evaluated.  

The Board also finds that no further RO action on any claim, prior to appellate consideration, is warranted.  The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical opinion regarding his claimed rheumatoid arthritis.  The Board emphasizes, however, that the claim regarding rheumatoid arthritis is for service connection.  As explained in more detail below, rheumatoid arthritis was not diagnosed until many years post service, and there is no medical suggestion whatsoever that the claimed disability had its onset in service, as alleged.  Thus, VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection for Rheumatoid Arthritis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the claim for service connection for rheumatoid arthritis in light of the above, the Board finds that the claim must be denied.  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertinent to rheumatoid arthritis.  The report of the Veteran's July 1970 discharge examination includes no notation with respect to rheumatoid arthritis or related abnormality.

Following service, a January 1995 VA examination pertaining to the Veteran's inguinal hernia also notes a history of rheumatoid arthritis.  

SSA records reflect that the Veteran is in receipt of Social Security disability benefits with a primary diagnosis of rheumatoid arthritis.  Supporting medical evaluations include a March 2002 report from Dr. M. in which the Veteran reported that rheumatoid arthritis was diagnosed 30 years ago.  After a physical examination, a diagnosis of rheumatoid arthritis was assigned.

VA outpatient treatment records note a history of rheumatoid arthritis.  A May 2003 report notes a history of rheumatoid arthritis since the Veteran was age 21.  Continued records through 2009 document diagnosis and treatment of long-standing rheumatoid arthritis.

In various written statements, the Veteran has expressed that he went on sick call during service for foot and shoulder pain.  He indicated that medical personnel, however, did not check his feet or ask him to take off his boots.  He reported that his feet and arms continued to hurt after discharge, and rheumatoid arthritis was diagnosed.   

In essence, the Veteran alleges that his rheumatoid arthritis symptoms began in service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, though the Veteran is competent to state that he experienced such symptoms during service, the Board finds that these statements have little probative value.  These statements were made over thirty years after the Veteran separated from service and 30 years after the Veteran experienced the symptoms.  

The Board finds that the Veteran's service treatment records are more probative than the Veteran's statements concerning symptoms in service.  The service treatment record do not show any complaints of or treatment for rheumatoid arthritis.  A February 1969 service treatment record notes the Veteran reported that his feet ached after a road march.  He was given aspirin and was returned to duty.  There is no evidence in the service treatment records of any other complaints of joint pain.  The Veteran did not report joint pain upon separation examination in July 1970.  Examination of the upper and lower extremities, feet, and spine was normal. 

The Board finds that the service treatment records are more probative than the Veteran's lay statements made 30 years after service because the service treatment records were created contemporaneous to the time period in question, which is the time the Veteran was in service.  Thus, the Board finds that the more probative evidence of record establishes that the Veteran did not have symptoms of joint pain in service other than the aching feet, which was attributed to a road march and not rheumatoid arthritis.  

Moreover, there is no evidence of continuity of symptoms since separation from service. The first medical evidence of rheumatoid arthritis was in 1995, approximately 25 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the diagnosis of arthritis is well outside the period for establishing service connection for arthritis on a presumptive basis as manifest to a compensable degree within one year after the Veteran's separation from service in 1970.

Further, the Board notes that none of the medical records includes any medical comment or opinion even suggesting that the Veteran's rheumatoid arthritis had its onset in or is otherwise medically related to his active duty service, and the Veteran has not presented or identified any such evidence or opinion. Without competent evidence that there exists of a medical relationship between the Veteran's current rheumatoid arthritis and his active service, service connection cannot be granted.

The Board acknowledges that the Veteran's SSA and VA outpatient treatment records note a history of rheumatoid arthritis since 1971 or diagnosis at the age of 21.   However, this notation appears to be only the examiner recording the Veteran's own reported medical history, without comment. As such, this notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

Finally, as regards any direct assertions of Veteran and his representative that the Veteran's rheumatoid arthritis is related to service, no such assertions alone, provide a basis for allowance of the claim.  The matter of medical etiology upon which this claim turn is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that current rheumatoid arthritis is medically-related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Given the foregoing, the following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Inguinal Hernia

Historically, service connection was granted for a right inguinal hernia in a March 1975 rating decision.  A noncompensable rating was assigned, effective December 1, 1974.  In a September 1989 decision, a 20 percent rating was assigned, effective March 19, 1986.  The Veteran filed the instant claim for a higher rating in July 2003.  In the December 2003 rating decision, a 30 percent rating was assigned effective the July 28, 2003, date of claim.  

The Board also notes that, during the course of the Veteran's appeal, the RO assigned a separate 10 percent rating for scar due to right inguinal hernia surgery, effective November 15, 2006.  The Veteran did not appeal the assignment of this rating, and this matter is not currently before the Board.

The Veteran's inguinal hernia status post operative with entrapment neuropathy has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7338-8526.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates inguinal hernia (Diagnostic Code 7338) rated, by analogy, to residuals of neuralgia of the crural nerve (Diagnostic Code 8526).  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7338, a small hernia, a reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative and remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia, or an unoperated irremediable hernia, not well supported by a truss, or not readily reducible, warrants a 30 percent schedular rating.  A large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible, warrants a 60 percent rating.

Under Diagnostic Code 8526, incomplete paralysis of the anterior crural nerve (femoral) warrants a 10 percent rating if it is mild, a 20 percent rating if it is moderate, and 30 percent if it is severe.  A 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8256.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected inguinal hernia, status post operative with entrapment neuropathy is not warranted at any point pertinent to the July 2003 claim for increase.

On VA examination in September 2003, a history of right inguinal hernia was noted.  It was noted that the Veteran last underwent hernia repair surgery in 1983, and since that time experienced pain and a burning sensation in the scar with radiation to the thigh and to the leg.  On physical examination of the abdomen, the examiner observed that it was flat and nontender, but there was mild tenderness on the right lower quadrant where a surgical scar was available.  There were no other symptoms.  A diagnosis of status post right inguinal hernia repair times three was noted.  The examiner indicated that the residuals of the surgeries were burning sensation of the scar and neurological pain in the right leg.  He indicated that the current condition did not render the Veteran completely disabled and that some sort of work would be possible.

A VA outpatient treatment report from October 2003 notes burning pain in the groin and right leg, resolved with medication.  Continued treatment records document complaints of groin and leg pain.

On VA examination in November 2006, the Veteran described pain and burning sensation in the area of the inguinal hernia repair and down the right leg.  He reported the pain as severe and constant.  On physical examination, there was no evidence of ventral hernia or residuals of malignancy.  There was a scar in the right inguinal hernia area, sensitive to touch, and slightly hyperpigmented.  There was decreased sensation on the right leg, and the right scrotum was more tender than the left.  A diagnosis of status post right inguinal hernia repair with residuals of ilio-inguinal entrapment neuropathy on the right side associated with burning sensation in the scar and down the leg, and right leg pain, was assigned.  On a November 2006 neurology examination, the examiner indicated that she agreed with the diagnosis of ilio-inguinal nerve entrapment on the right.  

On QTC examination in February 2008, the Veteran complained of constant pain in the inguinal area that radiated into his right testis and down into the inner aspect of his right leg.  He also indicated that he had felt tingling and numbness at times.  The pain was increased with physical activity and stress, but he could function with medication. The examiner noted a scar in the right inguinal area.  The abdomen was soft, nondistended, and nontender, with no organomegaly, ascites, or ostomies.  There was no evidence of inguinal hernia at that time.  On neurological examination, neuralgia in the distribution of the right inguinal hernia was noted.  The examiner indicated that the neuralgia was mainly sensory with no motor involvement.    Sensory function testing revealed neuralgia in the right testicle and right inner thigh and in the groin.  A diagnosis of status post right inguinal hernia repair with residual scar and peripheral neuropathy involving the right inguinal nerve was noted.

Based on the evidence of record, the Board finds that an increased rating for inguinal hernia, status post operative with entrapment neuropathy is not warranted at any time pertinent to the July 2003 claim for higher rating.  The above-described evidence reflects that the Veteran's inguinal hernia disability is manifested mainly ilio-inguinal entrapment neuropathy on the right side with symptoms of pain, numbness, and tingling.  However, while severe impairment of the inguinal nerve has been demonstrated, there is no indication of complete paralysis of the quadriceps extensor muscles, as is required for the next-higher 40 percent rating under DC 8526.  The Board notes that the 40 percent rating is the maximum rating available under DC 8526.

The Board also finds that no other potentially applicable diagnostic code provides a basis for assignment of a rating greater than 30 percent.  In particular, the Board has considered whether a rating in excess of 30 percent under DC 7338 for inguinal hernia is warranted.  However, the VA examination reports all reflect that the Veteran's right inguinal hernia, surgically repaired three times, has not recurred since the time of the last repair in 1983.  Although the Veteran reported to the physicians who conducted the VA examinations that he experienced recurrent right groin pain, such pain is not a basis for a higher rating under DC 7338.  Thus, a rating in excess of 30 percent is not warranted under DC 7338.  Also, the disability has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.

The Board acknowledges that the record reflects that the Veteran's inguinal hernia repair residuals have involving scarring with pain associated with the scars.  However, as noted above, the Veteran has already been assigned a separate, 10 percent rating for disability associated with the scars.  


B.  PTSD

Historically, the Veteran was granted service connection for PTSD in a March 2007 rating decision and assigned a 30 percent rating, effective September 29, 2004.  As noted above, during the course of this appeal, the RO granted a 50 percent rating effective October 31, 2008.

The RO assigned the Veteran's initial 30 percent rating for PTSD under Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the general rating formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent, but no higher, rating is warranted from the effective date of the grant of service connection for PTSD.

The pertinent medical evidence of record includes a December 2004 private psychiatric evaluation from the Goldsboro Psychiatric Clinic.  The Veteran's subjective symptoms at that time consisted of nightmares two to three times per month, flashbacks two times per year, panic attacks 1 to 2 times per week, and sleep difficulties.  Other symptoms noted included intrusive thoughts, exaggerated startle response, hypervigilance, social isolation, and moderate impairment of recent memory.  The Veteran also reported that he experienced auditory and visual hallucinations, had he frequently heard his name being called as well as other noises, and saw shadows.  The examiner also indicated that the Veteran reported feelings of depression, frequent crying spells, and constant agitation and irritability.  The examiner assigned a diagnosis of PTSD and a GAF score of 30.  He noted that because of the Veteran's PTSD, the Veteran is moderately compromised in his ability to sustain social relationships, but would be definitely unable to sustain work relationships, and he considered him to be unemployable.

VA outpatient treatment records also document the Veteran's psychiatric symptomatology.  In June 2005, the Veteran complained of insomnia, short-term memory problems, and hearing voices and sounds.  A GAF score of 40 was assigned at that time.  

On VA examination in February 2007, the Veteran reported current psychiatric symptoms including sleeping difficulties, spontaneous crying spells, hypervigilance, increased startle response, nightmares, reexperiencing traumatic events, intrusive thoughts, and isolation from other people.  With respect to work, the Veteran reported that he worked part-time as a driver for a rental car company.  The Veteran reported that he was divorced and remarried.  He indicated that he frequently fought with his wife.  

On mental status examination, the examiner found the Veteran to be well-groomed with good eye contact.  Rapport was readily established, but the Veteran did cry when describing his difficulties.  Speech was normal, but the examiner found the Veteran's affect to be depressed.   Thought process was logical and the Veteran denied delusions.  Suicidal and homicidal ideation was also denied.  There was no anxiety noted.  Recent memory was intact with only slight impairment.  Insight and judgment were described as fair.  A diagnosis of PTSD and GAF score of 60 was assigned.  The examiner noted that the Veteran appeared to have significant disability with decreased social and occupational functioning secondary to his PTSD symptoms.  In addition, he found that the Veteran had marked emotional distress from his symptoms, but had dealt with it fairly well.  The examiner found his symptoms to be of mild to moderate severity but have clearly affected his ability to function daily and deal with the stressors of day to day life.  With respect to occupational and social functioning, the examiner opined that there was reduced reliability and productivity due to the PTSD symptoms.

A December 2007 VA psychological assessment notes that the Veteran was oriented and alert and casually dressed, with good eye contact and no psychomotor disturbances.  Speech was described as normal and affect was irritability.  The Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  Insight and judgment were determined to be fair.

On VA QTC examination in February 2008, the Veteran reported experiencing symptoms of anxiety, avoidance of crowds, irritability, some auditory hallucinations, impaired concentration, memory impairment, panic attacks approximately 3 times per week, periods of depressed mood, crying spells.  With respect to family relationships, the Veteran reported that he had been married to his second wife since 1994, and indicated that this relationships with his children was good.  With respect to activities, the Veteran reported that he spent much of his time being upset, and could not do anything due to physical and emotional problems.  However, he did indicate that he occasionally hunted and rode his ATV.  As for work, the Veteran reported that he was involved in the dry cleaning business for 33 years, and had no difficulty getting along with his employees while worked.  He reported that he resumed work in 2007, and he attempted to work full time for a rental car company, but could not work so much due to right leg pain.  He now worked only one day per week.

On mental status examination, the Veteran made good eye contact, and speech was normal rate and volume.  The Veteran denied present suicidal or homicidal ideation.  He denied delusional thoughts, but did endorse occasional auditory and visual hallucinations.  The examiner described the Veteran's thought process as slightly circumstantial.  Insight and judgment were described as good, while memory and concentration were fair.  The examiner found the Veteran's affect to be depressed.  A diagnosis of PTSD, chronic, severe and GAF score of 60 were assigned.  

The examiner also determined that the Veteran's functional impairment resulting from PTSD would be significantly impaired.  However, while the examiner found that the Veteran's psychiatric symptoms would cause occupational and social impairment with occasional decreased in work efficiency and intermittent inability to perform occupational tasks, the Veteran would generally be able to function satisfactorily with routine behavior, self-care, and normal conversation.  The examiner also determined that the Veteran was able to establish and maintain effective work and social relationships.

An April 2008 VA outpatient record reflects that the Veteran reported having symptoms of auditory hallucinations, but denied suicidal or homicidal ideation.  His speech was described as emotional, but there was no psychomotor disturbance.  His mood was described as "up and down."

Collectively, the aforementioned medical evidence reflects that, since the September 2004, effective date of the grant of service connection, the Veteran's PTSD has been manifested by nightmares, flashbacks, intrusive thoughts, difficulty sleeping, mood swings, irritability, panic attacks, symptoms of depression, crying spells, isolative behavior, paranoia, and occasional, but not persistent, auditory and visual hallucinations.  

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture, particularly, hallucinations, symptoms of depression, panic attacks and paranoia, more closely approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  Moreover, an initial 50 percent rating also appears consistent with the GAF scores reflected in VA treatment records and examinations.  The preponderance of the evidence shows that the GAF scores due to the PTSD are indicative of moderate symptoms or moderate difficulty in social and occupational functioning.  The VA examiner who performed the February 2007 VA examination opined that the Veteran's PTSD caused mild to moderate symptoms and caused occupational and social functioning with reduced reliability and productivity.  The examiner who performed the February 2008 VA examination concluded that the PTSD caused occupational and social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner found that the Veteran was able to establish and maintain effective work and social relationships.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximates the criteria for an initial 50 percent, but no higher, rating, both prior to and from October 31, 2008.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met the criteria for the next higher 70 percent rating.  As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  38 C.F.R. § 4.130. 

In determining whether a veteran meets the criteria for a 70 percent evaluation, the Board must consider whether the veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The objective medical evidence does not show such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.  

As discussed above, the preponderance of the evidence establishes that the PTSD causes mild to moderate impairment in social and occupational functioning, not deficiencies in most areas.  The medical evidence of record indicates that while the Veteran has difficulties with his wife, he is married and has good relationship with his children.  Thus, the Veteran is able to maintain social and family relationships. The VA examiners also determined that the Veteran's PTSD was of moderate severity, and while his symptoms affected his functioning to some degree, he was able to perform functions at a reduced level.  The February 2008 VA examination report indicates that the Veteran was able to establish and maintain effective work and social relationships.  Judgment was described as fair. Thought process was described as logical in February 2007 and as slightly circumstantial in February 2008.  There is no evidence of a deficiency in mood but affect was described as depressed.   

The Board acknowledges the opinion of the private psychiatrist indicating that the Veteran is unemployable due to his PTSD.  However, the record does not support a finding that the Veteran is unemployable solely due to his PTSD.  Rather, on numerous VA examinations, the Veteran has indicated that he stopped working due to a combination of physical and mental disabilities.  On the most recent examination, the Veteran noted that he was still working part time, and limited his hours mainly due to leg pain.  VA examiners have consistently found that the Veteran's PTSD would cause occasional occupational and social impairment or reduced reliability and productivity, but not total occupational impairment.   In addition, as noted above, SSA records reflect receipt of disability benefits with a primary diagnosis of rheumatoid arthritis, not PTSD or other mental disorder.  Accordingly, the Board finds that total occupational impairment has not been shown. 

The Board points out that in determining that the criteria for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 30 to 60, alone,  provides a basis for assigning a rating in excess of 50 percent for PTSD.

According to DSM-IV, a GAF score ranging from 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In this case, the assigned GAF score of 40 assigned in VA outpatient treatment records appears consistent with the 50 percent rating assigned.  The GAF scores of 60 found on VA examination clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, this score provides no basis for a higher, initial rating.  

While the GAF score of 30 assigned by the December 2004 private physician might, conceivably, suggest impairment greater than that contemplated the initial 50 percent rating assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms such as grossly inappropriate behavior, suicidal preoccupation, or comparable symptoms, major impairment in social and occupational functioning, or deficiencies in most areas.  The Board also points out that the other GAF scores assigned were 40 and 60 and the preponderance of the medical evidence establishes a GAF score of 60.  Hence, the one-time assignment of a GAF of 30, without more, provides no basis for a higher rating in this case.

Accordingly, the Board finds that an initial 50 percent, but no higher, rating for PTSD is warranted prior to and from October 31, 2008.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the symptoms for the maximum 100 percent rating are, likewise, not met.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial disability evaluation in excess of 50 percent for the service-connected PTSD and the appeal is denied to that extent.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.   

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in reaching the decision to award the next higher, 50 percent, rating, for PTSD for the period from September 29, 2004 to October 31, 2008, the preponderance of the evidence is against assignment of any higher rating for either disability at any other point in the appeal (to include pursuant to Fenderson and Hart cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for rheumatoid arthritis is denied.

A rating in excess of 30 percent for inguinal hernia, status post operative with entrapment neuropathy, is denied.

An initial 50 percent for PTSD from September 29, 2004 to October 31, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 50 percent for PTSD from September 29, 2004 is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


